DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 09/10/2021.
	Claims 1-20 are pending in this application.
	Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Remarks

2.	Applicant’s remarks have been fully considered, but are moot in view of the new ground of rejection.  See details below.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2020/0006196)
	Regarding claim 1, Lin discloses a semiconductor package, comprising: 
	a semiconductor device 112 (see fig. 2I) embedded in an insulating layer 130; 
	a contact pad 160 having an area, and 
	a vertical redistribution structure 108/108a comprising substantially parallel vertical paths 108/108a arranged in the insulating layer 130 and extending perpendicular to the area of the contact pad 160, the substantially parallel vertical paths 108/108a being non-uniformly distributed over the area of the contact pad 160 (as shown in fig. 2I, and fig. 3, the vertical paths 108/108a are distributed only around periphery of the contact pad 160, leaving the central region of the pad, where the semiconductor device 112 is located, with no vertical paths 108/108a; note that fig. 2I, and fig. 3 are all supported by the provisional application no. 62/691,627). 

	Regarding claim 2, Lin discloses the semiconductor package of claim 1, wherein the substantially parallel vertical paths 108/108a are arranged in a L-shape, U shape or O-shape on the contact pad 160 (O-shape, see fig. 3).

	Regarding claim 3, Lin discloses the semiconductor package of claim 1, further comprising a plurality of via sites (lateral lines on top and bottom of the device 110, and vertical lines one sides of the device 110, see fig. 3; or multiple rows with full-rows on top and bottom, and non-full rows in the middle) forming a two-dimensional array of a first pitch on the area of the contact pad 160, wherein the substantially parallel vertical paths 108/108a comprise conductive vias extending through the insulating layer and located at a subset of the via sites such that the two-dimensional array includes at least one via-free zone (in the central area of the contact pad 160) in the two-dimensional array.  

	Regarding claim 4, Lin discloses the semiconductor package of claim 3, wherein the at least one via-free zone has a lateral shape such that the conductive vias are arranged in a L-shape, U shape, 0-shape on the area (O-shape, see fig. 3).

	Regarding claim 5, Lin discloses the semiconductor package of claim 3, wherein the via sites 108/108a are arranged in 6 of 13Application Ser. No.: 16/560,139Attorney Docket No. 1012-2541 / 2018P50986 USoff-set rows or in rows and columns.  
	See fig. 3:  the via sites 108/108a forming multiple rows and columns with full-rows on top and bottom, and non-full rows in the middle.

	Regarding claim 6, Lin discloses the semiconductor package of claim 3, wherein a first contact pad 160 is arranged on a first major surface of the insulating layer 130 and the conductive vias 108/108a extend between the first contact pad and a lateral conductive layer 140 positioned on a second major surface of the insulating layer 130, the second major surface opposing the first major surface.  See fig. 2I.



	Regarding claim 8, Lin discloses the semiconductor package of claim 6, wherein the first contact pad 160 is arranged on the insulating layer 130 and the conductive vias 108/108a extend between the first contact pad 160 and a first device contact pad 144/140 arranged on a first major surface (lower surface) of the semiconductor device 112.  See fig. 2I.

	Regarding claim 9, Lin discloses the semiconductor package of claim 6, wherein the first contact pad 160 is arranged on the semiconductor device and the conductive vias 108/108a extend between the first contact pad 160 and the lateral conductive layer 140 positioned on the second major surface of the insulating layer 130.  See fig. 2I.

	Regarding claim 10, Lin discloses the semiconductor package of claim 3, further comprising: 
	a device contact pad 174&176 on a major surface (upper surface) of the semiconductor device 112, the device contact pad 174&176 having a second area, a set of second via sites (corresponding to vias7 of 13Application Ser. No.: 16/560,139 106a/106b)Attorney Docket No. 1012-2541 / 2018P50986 US forming a two-dimensional array of a second pitch on the second area; and 
.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang Chien et al. (US 2020/0006290)
	Regarding claim 1, Chang Chien discloses a semiconductor package, comprising: 
	a semiconductor device 108 (see fig. 2) embedded in an insulating layer 112’; 
	a contact pad 106 or 114 having an area, and 
	a vertical redistribution structure 110’ comprising substantially parallel vertical paths arranged in the insulating layer 112’ and extending perpendicular to the area of the contact pad 106/114, the substantially parallel vertical paths 110’ being non-uniformly distributed over the area of the contact pad 106/114 (the vertical paths 110’ are just distributed around the periphery of the device 108, not in the central region of the device 108).
	It is noted that the instant specification fails to specifically define or limit the characteristics of the contact pad (e.g. materials, size, shape, etc.), so any pads (or support/carrier/layer/pattern/film) on which contacts are made can be considered equivalent to the claimed contact pad.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 9,858,229)
	Regarding claim 1, Tsai discloses a semiconductor package, comprising: 
	a semiconductor device 200 (see fig. 2C, fig. 2K) embedded in an insulating layer 270; 
	a contact pad (conductive layer 160 on upper surface of insulating layer 270, or  conductive layer 280, or redistribution layer comprising conductive layer 280 and passivation layer 290 on lower surface of insulating layer 270) having an area, and 
	a vertical redistribution structure 180 and/or 190 comprising substantially parallel vertical paths 180/190 arranged in the insulating layer 270 and extending perpendicular to the area of the contact pad, the substantially parallel vertical paths being non-uniformly distributed over the area of the contact pad (the vertical paths 180/190 are just distributed around the periphery, not in the central region of insulating layer 270.)

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        November 12, 2021